Title: To Thomas Jefferson from James Madison, 8 September 1804
From: Madison, James
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Sepr. 8. 1804
               
               I recd yesterday yours of the 6th. with a return of the letters from Appleton and Savage. Under the same cover with this are sundry communications, some of them very interesting. They need not be returned till I can receive them at Monticello, which I expect will happen early in the ensuing week.
               Should the inclosed letter to Mr. Pichon be such as you entirely approve, I beg the favor that it be put under cover to Mr. Wagner, to be forwarded by him, after taking an office copy. Should alterations or additions be thought proper, they can be made on my arrival at Monticello under your personal directions. I have thought it best to decline any expressions which might enter in the smallest degree into the character of the Revolution in the French Govt. or even be personal to the Emperor; altho’ something of the latter kind may probably be looked for. If any such civility, consistent with our principles and our neutrality, should occur as eligible, it may find a place in the communications on the subject thro’ our Minister at Paris, from whom we shall soon receive the original notification by Talleyrand.
               
               Some of the French irregularities in S. Carolina & Georgia are I believe already in the Office of State. The collectors are under standing instructions to transmit them. It may be proper to remind them of their duty, if not to call on the Govrs. also. I will take your orders, when I have the pleasure of seeing you.
               Pichon signifies that the French frigates, and the aversion of Mrs. P. to approach yet the scene of her misfortune, render their visit more than improbable. He does not however absolutely relinquish it.
               Yours with respectful attachment
               
                  
                     James Madison
                  
               
            